DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 02/03/2021.  Claim 7 was cancelled.  Claim 21 is newly added.  Claims 1-6 and 8-21 are pending in the present application. 

Claim Objections
 	Claim 14 is objected to because of the following informalities:  the cited “compute the of” is unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, and 16-20 are rejected under 35 U.S.C. 103 as being obvious over Smith et al, US Patent Application Publication no. 20030228158 in view of Kritchman, Eliahu, US Patent Application Publication 20100195122.
 	As per claim 1, with the broadest reasonable interpretation of the claimed invention as a whole, Smith disclosed a 3 d object printing system and method with limitations very similar to to the claim, the method comprising:
generating, by a system comprising a processor, three-dimensional (3D) object data for printing by a 3D printing system (Abstract, [0001 ]-[0005]), (para. 0001 cited in three-dimensional printing, the object is formed by selectively depositing material from a deposition device, such as an inkjet print head in successive layers based on cross sections of the object. Although, for most applications the final product can be uni color, in some cases, a painted three-dimensional object is desired); in para 15 the printing machine included laser printers, copiers.  In para 13, Smith disclosed image data included text, graphics or data representation for the printing process.   In para 18, Smith the printing devices used controllers, microprocessors, and other state machines to process imaging data or printing material.
The generating comprising:
determining a region in which to generate a wear indicator ([0001], [0002], [0016], [0030], [0031]), and
computing an arrangement of shells (layer) of variable thickness in the region, where the spatial shells contain data representing at least one property of the wear indicator ([0018], [0034], [0035, [0038]). Smith does not explicitly disclose spatial cells or shells with data as claimed. Such feature is well disclosed in the art. In fact, Kritchman disclosed spatial cell with color data for improving resolution as claimed ([0032]-[0034]).

As per claim 2, Kritchman disclose the method of claim 1, wherein computing the arrangement of spatial shells comprises computing a sequence of nested spatial shells such as for each layer and layer after layer ([0026], [0030], [0031], [0032]).
 	As per claim 3, Kritchman disclosed the method of claim 2, further comprising assigning different values of at least one property of the wear indicator to respective individual spatial shells of the nested spatial shells ([0030] for each net layer).
 	As per claim 4, Smith and Kritchman disclosed the method of claim 3, wherein the at least one property of the wear indicator is selected from among a color, a shape, an indicator label, a texture, a conductive characteristic, a magnetic characteristic, an acoustic characteristic, a chemical characteristic, and an elastic characteristic (Smith, [0005], [0016]-[0020]).
As per claim 5, Kritchman disclosed the method of claim 1, further comprising assigning varying material volume coverages (Mvocs) to respective voxels of the spatial shells, each Mvoc representing a probabilistic distribution of materials used by the printing system ([0015], [0016], [0021], [0023], and [0027]).  Kritchman disclosed in para. 21, “In 3D printing, the 3D color cell may include both colored and uncolored voxels. The colored voxel may be formed by depositing both a transparent building material and a color additive onto the same point or by depositing a colored building material. The uncolored voxels may be formed by depositing white building material. The number of possible different colors, N.sub.printing(.sub.3D) may 
As per claim 6, Kritchman disclosed the method of claim 5, further comprising assigning Mvoc vectors to the respective voxels, wherein each respective Mvoc vector of the Mvoc vectors includes vector components corresponding to respective different states relating to print materials used by the 3D printing system ([0011], [0021]).  It would have been obvious to those skilled in the art at the time of the effective filling date of the present application to use the color system as disclosed n Kritchman into the printing device and system of Smith to detect and visual the affected by a plurality of points and its adjacent points on the surface and within the object (Kritchman, paras. 15, 16, 18).
As per claim 8, Kritchman disclosed the spatial shells correspond to different levels within a 3D object represented by the 3D object data.
As per claim 9, the method of claim 8, further comprising assigning different values of the at least one property to the different locations levels within the 3D object ([[0014], [0015]).
As per claim 10, Smith disclosed a system comprising: a hardware processor to: receive an input three-dimensional (3D) object model that is without a wear indicator; the system comprising a processor, three-dimensional (3D) object data for printing by a 3D printing system (Abstract, [0001 ]-[0005]), Smith also disclosed, para. 15, the printing machine included laser printers, copiers.  In para 13, Smith disclosed image data included text, graphics or data representation for the printing process.   In para 18, Smith printing devices used controllers,   
determine a region in which to generate a wear indicator ([0001], [0002], [0016], [0030], [0031]), and computing an arrangement of shells (layer) of variable thickness in the region, where the spatial shells contain data representing at least one property of the wear indicator ([0034], [0035, [0038]). Smith does not explicitly disclose spatial cells or shells with data as claimed. Such feature is well disclosed in the art. In fact, Kritchman disclosed spatial cell with color data for improving resolution as claimed ([0032]-[0034]).
This would motivate practitioner in the art at the time effective filing date of the present application was made to combine the teaching of spatial shell data in Kritchman into the Smith disclosure in order to provide spatial data such as resolution, color in a specific size of the tangential area, or color shade resolution in a desire area ([0033], [0034]).
As per claim 11, Smith disclosed the system of claim 10, wherein the hardware processor is to produce, based on the determining and the computing, an output 3D object model that includes the wear indicator ([0001], [0030]).
As per claim 12, Kritchman disclosed the system of claim 11, wherein the output 3D object model includes a core and the number of spatial shells outside the core, and the hardware processor is to send the output 3D object model to a print processing pipeline to apply a first halftoning technique to the core and a second, different halftoning technique to the shell portion ([0017]-[0020]).
As per claim 13, Kritchman disclosed the printing system of claim 12, wherein the first halftoning technique or the second halftoning technique is applied to material volume coverage (Mvoc) vectors that each includes vector components representing states relating to 
As per claim 16, Kritchman disclosed the print processing pipeline comprises:
a matrix halftoner to apply the first halftoning technique to the core; and an error diffusion halftoner to apply the second, different halftoning technique to the shell portion ([0013] -[0016]: for a matrix of color in printing). Kritchman disclosed a set of halftoner colorants such as a matrix as claimed.
 	As per claim 17, Smith disclosed the system of claim 12, wherein one of the number of spatial shells conforms to a shape of an outer profile of an object represented by the 3D object model ([0020]-[0022]).
 	As per claim 18, Kritchman disclosed the system of claim 12, wherein a thickness of one of the number of spatial shells is irregular for different position ([0032]-[0034]).
As per claims 19 and 20, Smith disclosed the system of claim 12, wherein one of the number of spatial shells comprises electrical elements that are exposed in response to mechanical wear of an object represented by the 3D object model ([0023], [0030], [0032], [0033]).

Claim Rejections - 35 USC § 103
 	Claim  21 is rejected under 35 U.S.C. 103 as being unpatentable over Pangrazio et al, US patent application publication 20160259306 in view of Smith et al, US Patent Application Publication no. 20030228158.
As per claim 21, with the broadest reasonable interpretation of the claim, Pangrazio disclosed a method for object printing very similar to the claimed invention, the method comprising:

determining a region interior to the 3D object at which a wear is to be formed ([0070]; and
revising the 3D object data to include a region corresponding to the wear region so that that 3D object data can be used by the 3D printing system to manufacture the 3D object  comprising the regions with various properties, wherein the region corresponding to the printing area comprises at least one property of the other area  indicator that distinguishes the region of the other areas surrounding the printing area as claimed ([0018[, [0026], [0064]).  Pangrazio does not expressly disclose the wear indicator as claimed.  Such feature is however wellknown in the art.  In fact, Smith disclosed a wear indicator printing on the object and would be printed in different areas for indicating the wear area on the object (Abstract, paras. 16, 23, 33 and 35).  Thus, the wear indicator is provided to indicate excess wear of the object as taught in Smith.
This would motivate practitioner in the art at the time of the effective filling date of the present application was made to integrate or use the wear indicator in Smith into the printing system of Pangrazio and such integrating the wear indicator to the printing system would indicate the wear of the object in use as taught in Smith. 

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed cited features of the system hardware processor to
compute the of arrangement of the number of the number of spatial shells, the number of spatial shells being of variable thickness in a region of the 3D object data, wherein the spatial shells contain data representing at least one property of a wear indicator to be included in a 3D object produced by the 3D printing system; and
assign values of the at least one property to the number of spatial shells to design the different characteristics of the wear indicator at different portion of the 3D object.

Response to Arguments
	In response to applicants’ argument Smith does not disclose anything about “generating, by a system comprising a processor, three-dimensional object data for printing by a 3D printing system)” (claim 1), the examine responded such printing system is well disclosed in Smith. In fact, the disclosure in Smith included embedded applications in printers, copiers, processing machine and other devices for forming images (para. 0001).  Smith disclosed the image forming device is provided (para. 0006) wherein the image forming devices as known in the printers, copiers, and other data processing device would include processors to process data, memory for storing image data,  Smith disclosed in para 15 the printing machine included laser printers, copiers.  In para 13, Smith disclosed image data included text, graphics or data representation for the printing process.   In para 18, Smith the printing devices used 
 	In response to applicants’ argument Smith does not teach adding a wear indicator into a printing object as claimed, the examiner disagreed with.  Smith disclosed a system comprising: a hardware processor to: receive an input three-dimensional (3D) object model that is without a wear indicator; the system comprising a processor, three-dimensional (3D) object data for printing by a 3D printing system (Abstract, [0001 ]-[0005]), Smith also disclosed in para 15 the printing machine included laser printers, copiers.  In para 13, Smith disclosed image data included text, graphics or data representation for the printing process.   In para 18, Smith printing devices used controllers,   microprocessors, and other state machines to process imaging data or printing material.  The hardware processor to: 
 	determine a region in which to generate a wear indicator ([0001], [0002], [0016], [0030], [0031]), and computing an arrangement of shells (layer) of variable thickness in the region, where the spatial shells contain data representing at least one property of the wear indicator ([0034], [0035, [0038]). Smith does not explicitly disclose spatial cells or shells with data as claimed. Such feature is well disclosed in the art. In fact, Kritchman disclosed spatial cell with color data for improving resolution as claimed ([0032]-[0034]).
 	This would motivate practitioner in the art at the time effective filing date of the present application was made to combine the teaching of spatial shell data in Kritchman into the Smith disclosure in order to provide spatial data such as resolution, color in a specific size of the tangential area, or color shade resolution in a desire area ([0033], [0034]).
	In response to applicants’ argument the wear indicator as cited in claim 3, the examiner responded such feature is well disclosed in Smith.  In fact, Smith disclosed a wear indicator 
	In response to applicants’ argument material volume coverage for distributed material as cited in claim 5, the examiner responds that such features are well disclosed in Kritchman.  In fact, Kritchman disclosed the method of claim 1, further comprising assigning varying material volume coverages (Mvocs) to respective voxels of the spatial shells, each Mvoc representing a probabilistic distribution of materials used by the printing system ([0015], [0016], [0021], [0023], and [0027]).  Kritchman disclosed in para. 21, “In 3D printing, the 3D color cell may include both colored and uncolored voxels. The colored voxel may be formed by depositing both a transparent building material and a color additive onto the same point or by depositing a colored building material. The uncolored voxels may be formed by depositing white building material. The number of possible different colors, N.sub.printing(.sub.3D) may be different from number of possible different colors, N.sub.printing in 2D printing, when using colored building materials where the volume of the droplets of the different colored building materials is substantially the same. This is due to the fact that once a voxel is filled with a colored building material, it cannot accept another colored building material color. The number of color combinations in this case for a 4-color system is”.  In para 27, it also disclosed the voxel elements and property associated with (Next, the process may include calculating the number of voxels in each color cell that should receive each of the basic colors (box 200). Accordingly, the process may include determining, for each color cell, the number of basic 
	In response to applicants’ argument the cited features in claim 10 were not disclosed in the prior art of record, the examiner responded the prior art of record disclosed the cited limitations.  Smith disclosed a system comprising: a hardware processor to: receive an input three-dimensional (3D) object model that is without a wear indicator; the system comprising a processor, three-dimensional (3D) object data for printing by a 3D printing system (Abstract, [0001 ]-[0005]), Smith also disclosed, para. 15, the printing machine included laser printers, copiers.  In para 13, Smith disclosed image data included text, graphics or data representation for the printing process.   In para 18, Smith printing devices used controllers,   microprocessors, and other state machines to process imaging data or printing material.  The hardware processor to: determine a region in which to generate a wear indicator ([0001], [0002], [0016], [0030], [0031]), and computing an arrangement of shells (layer) of variable thickness in the region, where the spatial shells contain data representing at least one property of the wear indicator ([0034], [0035, [0038]). Smith does not explicitly disclose spatial cells or shells with data as claimed. Such feature is well disclosed in the art. In fact, Kritchman disclosed spatial cell with color data for improving resolution as claimed ([0032]-[0034]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI Q PHAN/Primary Examiner, Art Unit 2128